Exhibit 10.3
VIASAT, INC.
1996 EQUITY PARTICIPATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
INDEPENDENT DIRECTOR VERSION

     
Grant: __________ Restricted Stock Units
  Name:
 
   
Grant Date:
  Signature:

1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of Restricted Stock Units (the “RSU”), providing you the
entitlement to receive Common Stock of ViaSat, Inc., a Delaware corporation (the
“Company”), as the RSU vests, in accordance with the provisions of this
Agreement and the provisions of the 1996 Equity Participation Plan of ViaSat,
Inc. (as amended from time to time, the “Plan”).
2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of your Termination of Directorship for any reason,
whether such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement.
3. Transferability. Until vested, the RSU or any right or interest therein is
not transferable except by will or the laws of descent and distribution. Until
Common Stock is issued upon settlement of the RSU, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder by virtue of this
award. You are not entitled to vote any shares of Common Stock by virtue of this
award.
4. Vesting. The RSU will vest and no longer be subject to the restrictions of
and forfeiture under this Agreement on __________. Notwithstanding the
foregoing, the RSU shall be fully vested upon your Termination of Directorship
by reason of death or permanent disability. “Permanent disability” means that
you are unable to perform your duties by reason of any medically determined
physical or mental impairment which can be expected to result in death or which
has lasted or is expected to last for a continuous period of at least 12 months,
as reasonably determined by the Board, in its discretion.
5. Payment After Vesting. Upon vesting in the RSU, you will be issued shares of
Common Stock equal to the number of vested shares, in settlement of the RSU
(subject to the withholding requirements described in paragraph 6 below, as
applicable).
6. Withholding. The Company has the authority to deduct or withhold, or require
you to remit to the Company, an amount sufficient to satisfy applicable Federal,
state, local and foreign taxes (including any FICA obligation) required by law
to be withheld with respect to any taxable event arising from the receipt of the
shares of Common Stock upon settlement of the RSU. At any time not less than
five (5) business days before any such tax withholding obligation arises, you
may satisfy your tax obligation, in whole or in part, by either: (i) electing to
have the Company withhold cash payable or shares otherwise to be delivered with
a Fair Market Value equal to the minimum amount of the tax withholding
obligation, or (ii) paying the amount of the tax withholding obligation directly
to the Company in cash. Unless you choose to satisfy your tax withholding
obligation in accordance with subsection (ii) above, your tax withholding
obligation will be automatically satisfied in accordance with subsection
(i) above. The Committee or the Board will have the right to disapprove an
election to pay your tax withholding obligation under subsection (ii) in its
sole discretion. In the event your tax withholding obligation will be satisfied
under subsection (i) above, then the Company, upon approval of the Committee or

 



--------------------------------------------------------------------------------



 



the Board, may elect (in lieu of withholding shares) to instruct any brokerage
firm determined acceptable to the Company for such purpose to sell on your
behalf a whole number of shares from those shares of the RSU issuable to you as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy your tax withholding obligation. Your acceptance of this RSU award
constitutes your instruction and authorization to the Company and such brokerage
firm to complete the transactions described in the previous sentence, as
applicable. Such shares will be sold on the day the tax withholding obligation
arises (e.g., a vest date) or as soon thereafter as practicable. The shares may
be sold as part of a block trade with other participants of the Plan in which
all participants receive an average price. You will be responsible for all
broker’s fees and other costs of sale, and you agree to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed your tax withholding
obligation, the Company agrees to pay such excess in cash to you as soon as
practicable. You acknowledge that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your tax withholding
obligation. The Company may refuse to issue any Common Stock under your RSU
award to you until your tax withholding obligations are satisfied. To the
maximum extent permitted by law, the Company has the right to retain without
notice from shares issuable under the RSU award or from salary payable to you,
shares or cash having a value sufficient to satisfy your tax withholding
obligation.
7. No Effect on Continued Service. Nothing in the Plan or this Agreement shall
confer upon you the right to continue in as a member of the Board.
8. Plan Governs. This RSU award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of RSU under the Plan is a one-time benefit and does not create
any contractual or other right to receive an award of RSU or benefits in lieu of
RSU in the future. Future awards of RSU, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of the award, the
number of shares and vesting provisions. By execution of this Agreement, you
consent to the provisions of the Plan and this Agreement. Defined terms used
herein shall have the meaning set forth in the Plan, unless otherwise defined
herein.

          VIASAT, INC.    
 
       
By:
       
 
 
 
   
 
       
Its:
       
 
 
 
   

2